Exhibit 10.1

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT is made and dated as of October 30, 2012 and is
entered into by and among IDENTIVE GROUP, INC., a Delaware corporation
(“Parent”), and each of the Domestic Subsidiaries listed on Schedule 1.1 hereto
(together with Parent, hereinafter collectively referred to as “Borrower”), and
HERCULES TECHNOLOGY GROWTH CAPITAL, INC., a Maryland corporation (“Lender”).

RECITALS

A.         Borrower has requested that Lender make available to Borrower a loan
in an aggregate principal amount of up to Ten Million ($10,000,000) (the “Term
Loan”); and

B.         Lender is willing to make the Term Loan to Borrower on the terms and
conditions set forth in this Agreement.

AGREEMENT

NOW, THEREFORE, Borrower and Lender agree as follows:

SECTION 1.  DEFINITIONS AND RULES OF CONSTRUCTION

1.1         Unless otherwise defined herein, the following capitalized terms
shall have the following meanings:

“Accounts” means all presently existing and hereafter arising accounts, contract
rights, payment intangibles and all other forms of obligations owing to Borrower
arising out of the sale or lease of goods (including, without limitation, the
licensing of software and other technology) or the rendering of services by
Borrower and any and all credit insurance, guaranties, and other security
therefor, as well as all merchandise returned to or reclaimed by Borrower and
Borrower’s Books relating to any of the foregoing.

“Account Control Agreement(s)” means any agreement entered into by and among the
Lender, Borrower and a third party Bank or other institution (including a
Securities Intermediary) in which Borrower maintains a Deposit Account or an
account holding Investment Property and which grants Lender a perfected first
priority security interest in the subject account or accounts.

“ACH Authorization” means the ACH Debit Authorization Agreement in substantially
the form of Exhibit G.

“ACH Failure” means (i) the failure of the Automated Clearing House (ACH) system
to effect a transfer of funds requested by Lender to be used to satisfy all or
part of Borrower’s obligations to pay principal and interest due hereunder, or
(ii) a failure by Lender to initiate debit entries for the periodic payments of
such principal or interest.

“Acquisition” means any acquisition by Borrower of a majority voting interest of
the outstanding equity interests in, all or substantially all the assets of, or
all or substantially all the assets constituting a division or line of business
of a Person.

“Advance(s)” means a Term Loan Advance.

“Advance Date” means the funding date of any Advance.

“Advance Request” means a request for an Advance submitted by Parent to Lender
in substantially the form of Exhibit A.



--------------------------------------------------------------------------------

“Agreement” means this Loan and Security Agreement, as amended from time to
time.

“Assignee” has the meaning given to it in Section 11.13.

“Borrower” has the meaning given to it in the recitals to this Agreement.

“Borrower Products” means all products, software, service offerings, technical
data or technology currently being designed, manufactured or sold by Borrower or
which Borrower intends to sell, license, or distribute in the future including
any products or service offerings under development, collectively, together with
all products, software, service offerings, technical data or technology that
have been sold, licensed or distributed by Borrower since its incorporation.

“Cash” means all cash and liquid funds.

“Change in Control” means any (i) reorganization, recapitalization,
consolidation or merger (or similar transaction or series of related
transactions) of Borrower or any Subsidiary, sale or exchange of outstanding
shares (or similar transaction or series of related transactions) of Borrower or
any Subsidiary in which the holders of Borrower or Subsidiary’s outstanding
shares immediately before consummation of such transaction or series of related
transactions do not, immediately after consummation of such transaction or
series of related transactions, retain shares representing more than fifty
percent (50%) of the voting power of the surviving entity of such transaction or
series of related transactions (or the parent of such surviving entity if such
surviving entity is wholly owned by such parent), in each case without regard to
whether Borrower or Subsidiary is the surviving entity, or (ii) sale or issuance
by Borrower of new shares of Preferred Stock of Borrower to investors, none of
whom are current investors in Borrower, and such new shares of Preferred Stock
are senior to all existing Preferred Stock and Common Stock with respect to
liquidation preferences, and the aggregate liquidation preference of the new
shares of Preferred Stock is more than fifty percent (50%) of the aggregate
liquidation preference of all shares of Preferred Stock of Borrower.

“Claims” has the meaning given to it in Section 11.10.

“Closing Date” means the date of this Agreement.

“Collateral” means the property described in Section 3.

“Commitment Fee” means $75,000, which fee is due to Lender on or prior to the
Closing Date, and shall be deemed fully earned on such date regardless of the
early termination of this Agreement.

“Confidential Information” has the meaning given to it in Section 11.12.

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another,
including any such obligation directly or indirectly guaranteed, endorsed,
co-made or discounted or sold with recourse by that Person, or in respect of
which that Person is otherwise directly or indirectly liable; (ii) any
obligations with respect to undrawn letters of credit, corporate credit cards or
merchant services issued for the account of that Person; and (iii) all
obligations arising under any interest rate, currency or commodity swap
agreement, interest rate cap agreement, interest rate collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; provided, however,
that the term “Contingent Obligation” shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determined amount of the primary obligation in respect of which such Contingent
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by such Person in good
faith; provided, however, that such amount shall not in any event exceed the
maximum amount of the obligations under the guarantee or other support
arrangement.

 

2



--------------------------------------------------------------------------------

“Copyright License” means any written agreement granting any right to use any
Copyright or Copyright registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

“Copyrights” means all copyrights, whether registered or unregistered, held
pursuant to the laws of the United States, any State thereof, or of any other
country.

“Cost Centers” means the entities listed on Schedule 1.2.

“Current Assets” means, as of any applicable date, all amounts that should, in
accordance with GAAP, be included as current assets on the balance sheet of
Borrower (excluding inter-company balances) as at such date, excluding Accounts
that the account debtor has failed to pay in full within 90 days of invoice date
and net of allowance of obsolete assets with respect to inventory.

“Current Liabilities” means, as of any applicable date, all amounts that should,
in accordance with GAAP, be included as current liabilities on the balance sheet
of Borrower (excluding inter-company balances), as at such date.

“Current Ratio” means the ratio of Current Assets to Current Liabilities.

“Deposit Accounts” means any “deposit accounts,” as such term is defined in the
UCC, and includes any checking account, savings account, or certificate of
deposit.

“Disclosure Letter” means the Disclosure Letter delivered by Borrower on the
Closing Date.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.

“Dormant Subsidiary” means any Domestic Subsidiary that (a) is not actively
engaged in any business, (b) does not have assets with an aggregate book value
in excess of $50,000 (net of liabilities) or annual revenues in excess of
$50,000, and (c) has no third party indebtedness outstanding (other than minimal
corporate expenses incurred in the ordinary course of business).

“EBITDA” means with respect to any fiscal period an amount equal to the sum of
(a) consolidated net income (loss) of Parent and its Subsidiaries for such
fiscal period determined in accordance with GAAP, plus (b) in each case to the
extent deducted in the calculation of Parent’s consolidated net income and
without duplication, (i) depreciation and amortization for such period, plus
(ii) income tax expense for such period, plus (iii) consolidated total interest
expense for such period, plus to the extent approved by Lender in each case
(iv) non-cash stock based compensation, impairment of goodwill, loss on disposal
of assets and acquisition related expenses.

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.

“End of Term Charge” has the meaning given to it in Section 2.5.

“Event of Default” has the meaning given to it in Section 9.

“Facility Charge” means one and one-half percent (1.50%) of the Maximum Term
Loan Amount.

“Financial Statements” has the meaning given to it in Section 7.1.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.

 

3



--------------------------------------------------------------------------------

“Indebtedness” means indebtedness of any kind, including (a) all indebtedness
for borrowed money or the deferred purchase price of property or services
(excluding trade credit entered into in the ordinary course of business due
within sixty (60) days), including reimbursement and other obligations with
respect to surety bonds and letters of credit, (b) all obligations evidenced by
notes, bonds, debentures or similar instruments, (c) all capital lease
obligations, and (d) all Contingent Obligations.

“Initial Term Loan Advance” has the meaning given to it in Section 2.1(a).

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Intellectual Property” means all of Borrower’s Copyrights; Trademarks; Patents;
Licenses; trade secrets and inventions; mask works; Borrower’s applications
therefor and reissues, extensions, or renewals thereof; and the goodwill
associated with any of the foregoing, together with Borrower’s rights to sue for
past, present and future infringement of Intellectual Property and the goodwill
associated therewith.

“Intellectual Property Security Agreement” means an Intellectual Property
Security Agreement made by Borrower in favor of Lender.

“Interest Only Period” is the period commencing on the Closing Date and ending
on the last day of the sixth month following the Closing Date.

“Investment” means any beneficial ownership (including stock, partnership or
limited liability company interests) of or in any Person, or any loan, advance
or capital contribution to any Person or the acquisition of all, or
substantially all, of the assets of another Person.

“Joinder Agreements” means for each Subsidiary that becomes a Borrower, a
completed and executed Joinder Agreement in substantially the form attached
hereto as Exhibit F.

“Lender” has the meaning given to it in the preamble to this Agreement.

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind,
whether voluntarily incurred or arising by operation of law or otherwise,
against any property, any conditional sale or other title retention agreement,
and any lease in the nature of a security interest.

“Loan” means the Advances made under this Agreement.

“Loan Documents” means this Agreement, the Intellectual Property Security
Agreement, the Pledge Agreement, the Term Notes, the ACH Authorization, the
Account Control Agreements, the Joinder Agreements, all UCC Financing
Statements, and any other documents executed in connection with the Secured
Obligations or the transactions contemplated hereby, as the same may from time
to time be amended, modified, supplemented or restated.

“Material Adverse Effect” means a material adverse effect upon: (i) the
business, operations, properties, assets or condition (financial or otherwise)
of Borrower when taken in the aggregate; or (ii) the ability of Borrower to
perform the Secured Obligations in accordance with the terms of the Loan
Documents, or the ability of Lender to enforce any of its rights or remedies
with respect to the Secured Obligations; or (iii) a material portion of the
Collateral or Lender’s Liens on a material portion of the Collateral or the
priority of such Liens.

 

4



--------------------------------------------------------------------------------

“Maximum Term Loan Amount” means Ten Million and No/100 Dollars ($10,000,000).

“Maximum Rate” shall have the meaning assigned to such term in Section 2.3.

“Note(s)” means a Term Note.

“Parent” has the meaning given to it in the recitals to this Agreement.

“Patent License” means any written agreement granting any right with respect to
any invention on which a Patent is in existence or a Patent application is
pending, in which agreement Borrower now holds or hereafter acquires any
interest.

“Patents” means all letters patent of, or rights corresponding thereto, in the
United States or in any other country, all registrations and recordings thereof,
and all applications for letters patent of, or rights corresponding thereto, in
the United States or any other country.

“Permitted Acquisition” means any Acquisition, so long as: (a) at least twenty
(20) days prior to the consummation of such acquisition, Borrower shall have
delivered to Lender (i) notice of such acquisition, and (ii) a description of
the terms of such acquisition (including without limitation, the purchase price
and method and structure of payment thereof); (b) Borrower provides to Lender
evidence satisfactory to Lender that such acquisition is accretive to EBITDA (as
measured on a trailing twelve month basis) and consistent with the terms of the
Borrower’s business plan; (c) in the case of an Acquisition of another Person
formed under the laws of a jurisdiction other than the United States of America,
(i) the consideration for the purchase price of such Acquisition consists solely
of equity interests of Borrower, (ii) the board of directors (or other
comparable governing body) of such other Person shall have duly approved such
acquisition, and (iii) if such entity becomes a first tier Foreign Subsidiary
then such entity’s parent entity pledges sixty-five percent (65%) of such
entity’s equity interest to Lender; (d) in the case of an Acquisition of a
Person formed under the laws of one of the states of the United States of
America, (i) the board of directors (or other comparable governing body) of such
other Person shall have duly approved such acquisition, (ii) such entity enters
into a Joinder Agreement and becomes a Borrower under this Agreement, and
(iii) such entity’s parent entity pledges one hundred percent (100%) of such
entity’s equity interest; (e) after giving effect to and the consummation of the
Permitted Acquisition, the Borrower (i) is in pro forma compliance with the
covenants set forth in Section 7.14 and (ii) has a balance of Cash of not less
than $2,500,000 in Deposit Accounts or accounts holding Investment Property,
with respect to which Lender has Account Control Agreements and which are
covered by ACH Authorizations; (f) no Event of Default exists immediately prior
to, or would exist immediately after giving effect to, such acquisition; (g) the
representations and warranties made or deemed made by Borrower under the Loan
Documents, shall be true and correct in all material respects on and as of the
date of such acquisition and after giving effect thereto with the same force and
effect as if made on and as of such date; (h) such acquisition is consummated in
accordance with applicable law; (i) the purchase price of such Permitted
Acquisition is no more than $15,000,000 individually and no more than
$45,000,000 in the aggregate during the term of this Agreement; provided, that
Lender shall not unreasonably withhold reasonably requested increases to the
purchase price amounts set forth in this clause (i); and (i) Borrower has
delivered to Lender at closing of the Permitted Acquisition a certificate of
Parent’s Chief Executive Officer or Chief Financial Officer certifying to
compliance with clauses (b) through (i) above.

“Permitted Indebtedness” means: (i) Indebtedness of Borrower in favor of Lender
arising under this Agreement or any other Loan Document; (ii) Indebtedness
existing on the Closing Date which is disclosed in Schedule 1A;
(iii) Indebtedness of up to $500,000 outstanding at any time secured by a lien
described in clause (vii) of the defined term “Permitted Liens,” provided such
Indebtedness does not exceed the lesser of the cost or fair market value of the
Equipment financed with such Indebtedness; (iv) Indebtedness to trade creditors
incurred in the ordinary course of business, including Indebtedness incurred in
the ordinary course of business with corporate credit cards; (v) Indebtedness
that also constitutes a Permitted Investment; (vi) Subordinated Indebtedness;
(vii) reimbursement obligations in connection with letters of credit that are
secured by cash or cash equivalents and issued on behalf of a Borrower or a
Subsidiary thereof in an amount not to exceed $500,000 at any time outstanding,
(viii) Contingent Obligations consisting of guarantees by Parent of its
Subsidiaries’ real property leases and equipment leases incurred in the ordinary
course of business; (ix) other Indebtedness in an amount not to exceed $500,000
at any time outstanding, and (x) extensions, refinancings and renewals of any
items of Permitted Indebtedness, provided that the principal amount is not
increased or the terms modified to impose materially more burdensome terms upon
Borrower or its Subsidiary, as the case may be.

 

5



--------------------------------------------------------------------------------

“Permitted Investment” means: (i) Investments existing on the Closing Date which
are disclosed in Schedule 1B; (ii) (a) marketable direct obligations issued or
unconditionally guaranteed by the United States of America or any agency or any
State thereof maturing within one year from the date of acquisition thereof,
(b) commercial paper maturing no more than one year from the date of creation
thereof and currently having a rating of at least A-2 or P-2 from either
Standard & Poor’s Corporation or Moody’s Investors Service, (c) certificates of
deposit issued by any bank with assets of at least $500,000,000 maturing no more
than one year from the date of investment therein, and (d) money market
accounts; (iii) repurchases of stock from former employees, directors, or
consultants of Borrower under the terms of applicable repurchase agreements at
the original issuance price of such securities in an aggregate amount not to
exceed $250,000 in any fiscal year, provided that no Event of Default has
occurred, is continuing or would exist after giving effect to the repurchases;
(iv) Investments accepted in connection with Permitted Transfers;
(v) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of Borrower’s business; (vi) Investments
consisting of notes receivable of, or prepaid royalties and other credit
extensions, to customers and suppliers who are not affiliates, in the ordinary
course of business, provided that this subparagraph (vi) shall not apply to
Investments of Borrower in any Subsidiary; (vii) Investments consisting of loans
not involving the net transfer on a substantially contemporaneous basis of cash
proceeds to employees, officers or directors relating to the purchase of capital
stock of Borrower pursuant to employee stock purchase plans or other similar
agreements approved by Borrower’s Board of Directors; (viii) Investments
consisting of travel advances in the ordinary course of business;
(ix) Investments in newly-formed Subsidiaries organized in the United States,
provided that such Subsidiaries enter into a Joinder Agreement promptly after
their formation by Borrower and execute such other documents as shall be
reasonably requested by Lender; (x) Investments in a Borrower; (xi) funding to
non-Borrower Cost Centers and funding to Subsidiaries organized outside of the
United States so long as (1) the Current Ratio is equal to or greater than 1.0
to 1.0 before the funding of a Term Loan Advance, (2) after funding of a Term
Loan Advance the Current Ratio is equal to or greater than 1.0 to 1.0, and
(3) Borrower has a balance of Cash of not less than $2,500,000 in Deposit
Accounts or accounts holding Investment Property, with respect to which Lender
has Account Control Agreements and which are covered by ACH Authorizations;
(xii) Permitted Acquisitions; and (xiii) additional Investments that do not
exceed $1,000,000 in the aggregate at any one time.

“Permitted Liens” means any and all of the following: (i) Liens in favor of
Lender; (ii) Liens existing on the Closing Date which are disclosed in Schedule
1C; (iii) Liens for taxes, fees, assessments or other governmental charges or
levies, either not delinquent or being contested in good faith by appropriate
proceedings; provided, that Borrower maintains adequate reserves therefor in
accordance with GAAP; (iv) Liens securing claims or demands of materialmen,
artisans, mechanics, carriers, warehousemen, landlords and other like Persons
arising in the ordinary course of Borrower’s business and imposed without action
of such parties; provided, that the payment thereof is not yet required;
(v) Liens arising from judgments, decrees or attachments in circumstances which
do not constitute an Event of Default hereunder; (vi) the following deposits, to
the extent made in the ordinary course of business: deposits under worker’s
compensation, unemployment insurance, social security and other similar laws, or
to secure the performance of bids, tenders or contracts (other than for the
repayment of borrowed money) or to secure indemnity, performance or other
similar bonds for the performance of bids, tenders or contracts (other than for
the repayment of borrowed money) or to secure statutory obligations (other than
liens arising under ERISA or environmental liens) or surety or appeal bonds, or
to secure indemnity, performance or other similar bonds; (vii) Liens on
Equipment or software or other intellectual property constituting purchase money
liens and liens in connection with capital leases securing Indebtedness
permitted in clause (iii) of “Permitted Indebtedness”; (viii) Liens incurred in
connection with Subordinated Indebtedness; (ix) leasehold interests in leases or
subleases and licenses granted in the ordinary course of business and not
interfering in any material respect with the business of the licensor; (x) Liens
in favor of customs and revenue authorities arising as a matter of law to secure
payment of custom duties that are promptly paid on or before the date they
become due; (xi) Liens on insurance proceeds securing the payment of financed
insurance premiums that are promptly paid on or before the date they become due
(provided that such Liens extend only to such insurance proceeds and not to any
other property or assets); (xii) statutory and common law rights of set-off and
other similar rights as to deposits of cash and securities in favor of banks,
other depository institutions and brokerage firms; (xiii) easements, zoning
restrictions, rights-of-way and similar encumbrances on real property imposed by
law or arising in the ordinary course of business so long as they

 

6



--------------------------------------------------------------------------------

do not materially impair the value or marketability of the related property;
(xiv) Liens on cash or cash equivalents securing obligations permitted under
clause (vii) of the definition of Permitted Indebtedness; and (xv) Liens
incurred in connection with the extension, renewal or refinancing of the
indebtedness secured by Liens of the type described in clauses (i) through
(xi) above; provided, that any extension, renewal or replacement Lien shall be
limited to the property encumbered by the existing Lien and the principal amount
of the indebtedness being extended, renewed or refinanced (as may have been
reduced by any payment thereon) does not increase.

“Permitted Transfers” means (i) sales of Inventory in the normal course of
business, (ii) non-exclusive licenses and similar arrangements for the use of
Intellectual Property in the ordinary course of business and licenses that could
not result in a legal transfer of title of the licensed property but that may be
exclusive in respects other than territory and that may be exclusive as to
territory only as to discreet geographical areas outside of the United States in
the ordinary course of business, or (iii) dispositions of worn-out, obsolete or
surplus Equipment at fair market value in the ordinary course of business, and
(iv) other transfers of assets having a fair market value of not more than
$500,000 in the aggregate in any fiscal year.

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, other entity or government.

“Pledge Agreement” means that certain Pledge Agreement made by Borrower in favor
of Lender.

“Preferred Stock” means at any given time any equity security issued by Borrower
that has any rights, preferences or privileges senior to Borrower’s common
stock.

“Prepayment Charge” shall have the meaning assigned to such term in Section 2.5.

“Prime Rate” means the prime rate as reported in The Wall Street Journal.

“Receivables” means (i) all of Borrower’s Accounts, Instruments, Documents,
Chattel Paper, Supporting Obligations, letters of credit, proceeds of any letter
of credit, and Letter of Credit Rights, and (ii) all customer lists, software,
and business records related thereto.

“Revenue” means consolidated revenue of Parent and its Subsidiaries determined
in accordance with GAAP.

“Secured Obligations” means Borrower’s obligations under this Agreement and any
Loan Document, including any obligation to pay any amount now owing or later
arising.

“Subordinated Indebtedness” means Indebtedness subordinated to the Secured
Obligations in amounts and on terms and conditions satisfactory to Lender in its
sole discretion.

“Subsidiary” means an entity, whether corporate, partnership, limited liability
company, joint venture or otherwise, in which a Borrower owns or controls 50% or
more of the outstanding voting securities, including each entity listed on
Schedule 1 hereto.

“Success Fee” has the meaning given to it in Section 2.6.

“Term Loan Advance” means any Term Loan funds advanced under this Agreement.

“Term Loan Interest Rate” means for any day a per annum rate of interest equal
to the greater of either (i) the Prime Rate plus 7.75%, and (ii) 11.00%.

“Term Loan Maturity Date” means November 1, 2015.

“Term Note” means a Secured Term Promissory Note each in substantially the form
of Exhibit B.

 

7



--------------------------------------------------------------------------------

“Trademark License” means any written agreement granting any right to use any
Trademark or Trademark registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

“Trademarks” means all trademarks (registered, common law or otherwise) and any
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country or
any political subdivision thereof.

“UCC” means the Uniform Commercial Code as the same is, from time to time, in
effect in the State of California; provided, that in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Lender’s Lien on any Collateral is
governed by the Uniform Commercial Code as the same is, from time to time, in
effect in a jurisdiction other than the State of California, then the term “UCC”
shall mean the Uniform Commercial Code as in effect, from time to time, in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.

Unless otherwise specified, all references in this Agreement or any Annex or
Schedule hereto to a “Section,” “subsection,” “Exhibit,” “Annex,” or “Schedule”
shall refer to the corresponding Section, subsection, Exhibit, Annex, or
Schedule in or to this Agreement. Unless otherwise specifically provided herein,
any accounting term used in this Agreement or the other Loan Documents shall
have the meaning customarily given such term in accordance with GAAP, and all
financial computations hereunder shall be computed in accordance with GAAP,
except as noted in Section 7.1. Unless otherwise defined herein or in the other
Loan Documents, terms that are used herein or in the other Loan Documents and
defined in the UCC shall have the meanings given to them in the UCC.

SECTION 2.  THE LOAN

2.1         Term Loan.

(a)         Advances.  Subject to the terms and conditions of this Agreement,
Lender will make, and Borrower agrees to draw, a Term Loan Advance in the amount
of $7,500,000 on the Closing Date (the “Initial Term Loan Advance”). Provided
that with respect to Parent and its Subsidiaries on a consolidated basis,
(i) Revenue is at least $95,000,000 on September 30, 2013 measured on a trailing
12 month basis, (ii) EBITDA is at least $3,500,000 on September 30, 2013
measured on a trailing 12 month basis, and (iii) the Current Ratio is equal to
or greater than 1.0 to 1.0 on September 30, 2013, and subject to the terms and
conditions of this Agreement, beginning October 1, 2013 and continuing until
December 31, 2013, Borrower may request one additional Term Loan Advance in an
aggregate amount up to $2,500,000. The aggregate outstanding Term Loan Advances
may be up to the Maximum Term Loan Amount. If Borrower’s business and working
capital requirements continue to increase over the term of this Agreement, then
provided that (i) Term Loan Advances to Borrower are equal to an aggregate
amount of $10,000,000, (ii) Borrower is in compliance with all the terms and
provisions set forth herein and in each of the other Loan Documents, and
(iii) no Event of Default shall have occurred and be continuing, Borrower may
request up to an additional $10,000,000 in Term Loan Advances, which shall be
subject to Lender’s investment committee approval in its sole discretion and
satisfaction of any additional conditions Lender may require.

(b)         Advance Request.  To obtain a Term Loan Advance, Parent shall
complete, sign and deliver an Advance Request (at least five business days
before the Advance Date) and Term Note to Lender. Lender shall fund the Term
Loan Advance in the manner requested by the Advance Request provided that each
of the conditions precedent to such Term Loan Advance is satisfied as of the
requested Advance Date.

(c)         Interest.  The principal balance of each Term Loan Advance shall
bear interest thereon from such Advance Date at the Term Loan Interest Rate
based on a year consisting of 360 days, with interest computed daily based on
the actual number of days elapsed. The Term Loan Interest Rate will float and
change on the day the Prime Rate changes from time to time.

 

8



--------------------------------------------------------------------------------

(d)         Payment.  Borrower will pay interest on each Term Loan Advance on
the first business day of each month, beginning the month after the Advance
Date. Borrower shall repay the aggregate Term Loan principal balance of the
Initial Term Loan Advance that is outstanding on the last day of the Interest
Only Period in 30 equal monthly installments of principal and interest beginning
on the first business day of the month after expiration of the Interest Only
Period, and continuing on the first business day of each month thereafter.
Borrower shall repay the aggregate Term Loan principal balance of each Term Loan
Advance made after the Closing Date in equal monthly installments of principal
and interest amortized evenly over a certain period beginning the first business
day of each month, beginning the month after the applicable Advance Date and
continuing on the first business day of each month thereafter until the Term
Loan Maturity Date. The entire Term Loan principal balance and all accrued but
unpaid interest hereunder, shall be due and payable on Term Loan Maturity Date.
Borrower shall make all payments under this Agreement without setoff, recoupment
or deduction and regardless of any counterclaim or defense. Lender will initiate
debit entries to Parent’s account as authorized on the ACH Authorization on each
payment date of all periodic obligations payable to Lender under each Term Note
or Term Advance.

2.2         Maximum Interest.  Notwithstanding any provision in this Agreement,
any Term Note, or any other Loan Document, it is the parties’ intent not to
contract for, charge or receive interest at a rate that is greater than the
maximum rate permissible by law that a court of competent jurisdiction shall
deem applicable hereto (which under the laws of the State of California shall be
deemed to be the laws relating to permissible rates of interest on commercial
loans) (the “Maximum Rate”). If a court of competent jurisdiction shall finally
determine that Borrower has actually paid to Lender an amount of interest in
excess of the amount that would have been payable if all of the Secured
Obligations had at all times borne interest at the Maximum Rate, then such
excess interest actually paid by Borrower shall be applied as follows: first, to
the payment of principal outstanding on the Term Notes; second, after all
principal is repaid, to the payment of Lender’s accrued interest, costs,
expenses, professional fees and any other Secured Obligations; and third, after
all Secured Obligations are repaid, the excess (if any) shall be refunded to
Borrower.

2.3         Default Interest.  If any payment is not paid on the scheduled
payment date, an amount equal to five percent (5%) of the past due amount shall
be payable on demand. In addition, upon the occurrence and during the
continuation of an Event of Default hereunder, all Secured Obligations,
including principal, interest, compounded interest, and professional fees, shall
bear interest at a rate per annum equal to the rate set forth in Section 2.1(c),
plus five percent (5%) per annum. In the event any interest is not paid when due
hereunder, delinquent interest shall be added to principal and shall bear
interest on interest, compounded at the rate set forth in Section 2.1(c), or
Section 2.3, as applicable.

2.4         Prepayment.  At its option upon at least 7 business days prior
notice to Lender, Borrower may prepay all, but not less than all, of the
outstanding Advances by paying the entire principal balance, all accrued and
unpaid interest, together with a prepayment charge equal to the following
percentage of the Advance amount being prepaid: if such Advance amounts are
prepaid in any of the first twelve (12) months following the Closing Date, 2%;
after twelve (12) months but prior to twenty four (24) months, 1% (each, a
“Prepayment Charge”); and thereafter, 0%. Borrower agrees that the Prepayment
Charge is a reasonable calculation of Lender’s lost profits in view of the
difficulties and impracticality of determining actual damages resulting from an
early repayment of the Advances.

2.5         End of Term Charge.  Borrower shall pay Lender an end of term charge
equal to five percent (5%) of the Maximum Term Loan Amount in three (3) equal
installments on each annual anniversary date of the Closing Date beginning on
October 30. 2013 (the “End of Term Charge”); provided, however, on the earliest
to occur of (a) the date that Borrower prepays the outstanding Secured
Obligations, or (b) the date that the Secured Obligations become due and
payable, the entire amount of the End of Term Charge shall be immediately due
and payable to Lender. Notwithstanding the required payment dates of the End of
Term Charge, the End of Term Charge shall be deemed earned by Lender as of the
Closing Date.

2.6         Success Fee.  Borrower shall pay Lender a success fee equal to five
percent (5%) of the Maximum Term Loan Amount in three (3) equal installments on
each annual anniversary date of the Closing Date beginning on October 30, 2013
(the “Success Fee”); provided, however, on the earliest to occur of (a) the date
that Borrower prepays the outstanding Secured Obligations, or (b) the date that
the Secured

 

9



--------------------------------------------------------------------------------

Obligations become due and payable, the entire amount of the Success Fee shall
be immediately due and payable to Lender. Notwithstanding the required payment
dates of the Success Fee, the Success Fee shall be deemed earned by Lender as of
the Closing Date.

2.7         Facility Charge.  On the Closing Date, Borrower shall pay the
Facility Charge; provided however, Lender shall credit fifty percent (50%) of
the Facility Charge to Borrower only if the aggregate Term Loan Advances
(subject to payments under Section 2.1(d)) are repaid in full on and not before
the Term Loan Maturity Date.

SECTION 3.  SECURITY INTEREST

3.1         As security for the prompt, complete and indefeasible payment when
due (whether on the payment dates or otherwise) of all the Secured Obligations,
Borrower grants to Lender a security interest in all of Borrower’s right, title,
and interest in and to the following personal property whether now owned or
hereafter acquired, including without limitation the following (collectively,
the “Collateral”): (a) Receivables; (b) Equipment; (c) Fixtures; (d) General
Intangibles; (e) Inventory; (f) Investment Property (but excluding thirty-five
percent (35%) of the equity interests of any Foreign Subsidiary that constitutes
a Permitted Investment; (g) Deposit Accounts; (h) Cash; (i) Goods; and all other
tangible and intangible personal property of Borrower whether now or hereafter
owned or existing, leased, consigned by or to, or acquired by, Borrower and
wherever located, and any of Borrower’s property in the possession or under the
control of Lender; and, to the extent not otherwise included, all Proceeds of
each of the foregoing and all accessions to, substitutions and replacements for,
and rents, profits and products of each of the foregoing.

3.2         Notwithstanding the foregoing, the term “Collateral” shall not
include Borrower’s right, title or interest in, and Borrower shall not be
required to grant a Lien upon any lease, license, contract or other agreement to
which Borrower is a party or any of Borrower’s rights or interests thereunder if
and for so long as the valid grant of a Lien therein to Lender is prohibited as
a matter of law or under the terms of such lease, license, contract or other
agreement (including where the violation of any such prohibition would result in
the termination of the applicable lease, license, contract or other agreement),
and such prohibition has not been or is not waived or the consent of the other
party to such lease, license, contract or other agreement, has not been or is
not otherwise obtained; provided, that the exclusions set forth in this
Section 3.2 shall in no way be construed (a) to apply if any described
prohibition is unenforceable under applicable laws, including Section 9-406,
9-407 or 9-408 of the UCC, (b) to apply after the cessation of any such
prohibition, and upon the cessation of such prohibition, such property shall
automatically become part of the Collateral, (c) so as to limit, impair or
otherwise affect Lender’s Lien upon Borrower’s rights or interests in or to
monies due or to become due under any described lease, license, contract or
other agreement (including any Accounts), or (d) to limit, impair or otherwise
affect Lender’s Lien upon any of Borrower’s rights or interest in and to any
proceeds from the sale, license, lease or other disposition of any such lease,
license, contract or other agreement.

SECTION 4.  CONDITIONS PRECEDENT TO LOAN

The obligations of Lender to make the Loan hereunder are subject to the
satisfaction by Borrower of the following conditions:

4.1         Initial Advance.  On or prior to the Closing Date, Borrower shall
have delivered to Lender the following:

(a)         executed originals of the Loan Documents, Account Control
Agreements, a legal opinion of Borrower’s counsel, and all other documents and
instruments reasonably required by Lender to effectuate the transactions
contemplated hereby or to create and perfect the Liens of Lender with respect to
all Collateral, in all cases in form and substance reasonably acceptable to
Lender;

(b)         certified copy of resolutions of Borrower’s board of directors or
equivalent governing body evidencing approval of the Loan and other transactions
evidenced by the Loan Documents;

 

10



--------------------------------------------------------------------------------

(c)         certified copies of the Certificate of Incorporation and the Bylaws,
or equivalent documents, as amended through the Closing Date, of Borrower;

(d)         a certificate of good standing for Borrower from Borrower’s state of
incorporation or formation and similar certificates from all other jurisdictions
in which it does business and where the failure to be qualified would have a
Material Adverse Effect;

(e)         payment of the Facility Charge and reimbursement of Lender’s current
expenses reimbursable pursuant to this Agreement, which amounts may be deducted
from the initial Term Loan Advance; and

(f)         such other documents as Lender may reasonably request.

4.2         All Advances.  On each Advance Date:

(a)         Lender shall have received (i) an Advance Request and a Term Note
for the relevant Advance as required by Section 2.1(b), each duly executed by
Borrower’s Chief Executive Officer or Chief Financial Officer, and (ii) any
other documents Lender may reasonably request.

(b)         The representations and warranties set forth in this Agreement and
in Section 5 shall be true and correct in all material respects on and as of the
Advance Date with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date.

(c)         Borrower shall be in compliance with all the terms and provisions
set forth herein and in each other Loan Document on its part to be observed or
performed, and at the time of and immediately after such Advance no Event of
Default shall have occurred and be continuing.

(d)         Each Advance Request shall be deemed to constitute a representation
and warranty by Borrower on the relevant Advance Date as to the matters
specified in paragraphs (b) and (c) of this Section 4.2 and as to the matters
set forth in the Advance Request.

4.3         No Default.  As of the Closing Date and each Advance Date, (i) no
fact or condition exists that would (or would, with the passage of time, the
giving of notice, or both) constitute an Event of Default and (ii) no event that
has had or could reasonably be expected to have a Material Adverse Effect has
occurred and is continuing.

SECTION 5.  REPRESENTATIONS AND WARRANTIES OF BORROWER

Borrower represents and warrants that:

5.1         Corporate Status.  Borrower is a corporation or limited liability
company duly organized, legally existing and in good standing under the laws of
its state of formation or incorporation, and is duly qualified as a foreign
corporation in all jurisdictions in which the nature of its business or location
of its properties require such qualifications and where the failure to be
qualified could reasonably be expected to have a Material Adverse Effect.
Borrower’s present name, former names (if any), locations, place of formation,
tax identification number, organizational identification number and other
information are correctly set forth in Exhibit C, as may be updated by Borrower
in a written notice (including any Compliance Certificate) provided to Lender
after the Closing Date.

5.2         Collateral.  Borrower owns the Collateral, free of all Liens, except
for Permitted Liens. Borrower has the power and authority to grant to Lender a
Lien in the Collateral as security for the Secured Obligations.

 

11



--------------------------------------------------------------------------------

5.3         Consents.  Borrower’s execution, delivery and performance of the
Term Notes, this Agreement and all other Loan Documents, (i) have been duly
authorized by all necessary corporate action of Borrower, (ii) will not result
in the creation or imposition of any Lien upon the Collateral, other than
Permitted Liens and the Liens created by this Agreement and the other Loan
Documents, (iii) do not violate any provisions of Borrower’s charter documents,
bylaws, or any, law, regulation, order, injunction, judgment, decree or writ to
which Borrower is subject and (iv) except as described on Schedule 5.3, do not
violate any contract or agreement or require the consent or approval of any
other Person. The individual or individuals executing the Loan Documents are
duly authorized to do so.

5.4         Material Adverse Effect.  No event that has had or could reasonably
be expected to have a Material Adverse Effect has occurred and is continuing.
Borrower is not aware of any event likely to occur that is reasonably expected
to result in a Material Adverse Effect.

5.5         Actions Before Governmental Authorities.  Except as described on
Schedule 5.5, there are no actions, suits or proceedings at law or in equity or
by or before any governmental authority now pending or, to the knowledge of
Borrower, threatened against or affecting Borrower or its property.

5.6         Laws.  Borrower is not in violation of any law, rule or regulation,
or in default with respect to any judgment, writ, injunction or decree of any
governmental authority, where such violation or default is reasonably expected
to result in a Material Adverse Effect. Borrower is not in default in any manner
under any provision of any agreement or instrument evidencing indebtedness, or
any other material agreement to which it is a party or by which it is bound.

5.7         Information Correct and Current.  No information, report, Advance
Request, financial statement, exhibit or schedule furnished, by or on behalf of
Borrower to Lender in connection with any Loan Document or included therein or
delivered pursuant thereto contained, contains or will contain any material
misstatement of fact or omitted, omits or will omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were, are or will be made, not misleading at the time such
statement was made or deemed made. Additionally, any and all financial or
business projections provided by Parent to Lender shall be (i) provided in good
faith and based on the most current data and information available to Parent,
and (ii) the most current of such projections provided to Parent’s Board of
Directors.

5.8         Tax Matters.  Except as described on Schedule 5.8, Borrower (a) has
filed all federal, state and local tax returns that it is required to file,
(b) has duly paid or fully reserved for all taxes or installments thereof
(including any interest or penalties) as and when due, which have or may become
due pursuant to such returns, and (c) has paid or fully reserved for any tax
assessment received by Borrower for the three (3) years preceding the Closing
Date, if any (including any taxes being contested in good faith and by
appropriate proceedings).

5.9         Intellectual Property Claims.  Borrower is the sole owner of, or
otherwise has the right to use, the Intellectual Property. Except as described
on Schedule 5.9,(i) each of the material Copyrights, Trademarks and Patents is
valid and enforceable, (ii) no material part of the Intellectual Property has
been judged invalid or unenforceable, in whole or in part, and (iii) no claim
has been made to Borrower that any material part of the Intellectual Property
violates the rights of any third party. Exhibit D is a true, correct and
complete list of each of Borrower’s Patents, registered Trademarks, registered
Copyrights, and material agreements under which Borrower licenses Intellectual
Property from third parties (other than shrink-wrap software licenses), together
with application or registration numbers, as applicable, owned by Borrower or
any Subsidiary, in each case as of the Closing Date. Borrower is not in material
breach of, nor has Borrower failed to perform any material obligations under,
any of the foregoing contracts, licenses or agreements and, to Borrower’s
knowledge, no third party to any such contract, license or agreement is in
material breach thereof or has failed to perform any material obligations
thereunder.

5.10         Intellectual Property.  Except as described on Schedule 5.10,
Borrower has, or in the case of any proposed business, will have, all material
rights with respect to Intellectual Property necessary in the operation or
conduct of Borrower’s business as currently conducted and proposed to be
conducted by

 

12



--------------------------------------------------------------------------------

Borrower. Without limiting the generality of the foregoing, and in the case of
Licenses, except for restrictions that are unenforceable under Division 9 of the
UCC, Borrower has the right, to the extent required to operate Borrower’s
business, to freely transfer, license or assign Intellectual Property without
condition, restriction or payment of any kind (other than license payments in
the ordinary course of business) to any third party, and Borrower owns or has
the right to use, pursuant to valid licenses, all software development tools,
library functions, compilers and all other third-party software and other items
that are used in the design, development, promotion, sale, license, manufacture,
import, export, use or distribution of Borrower Products.

5.11         Borrower Products.  Except as described on Schedule 5.11, no
Intellectual Property owned by Borrower or Borrower Product has been or is
subject to any actual or, to the knowledge of Borrower, threatened litigation,
proceeding (including any proceeding in the United States Patent and Trademark
Office or any corresponding foreign office or agency) or outstanding decree,
order, judgment, settlement agreement or stipulation that restricts in any
manner Borrower’s use, transfer or licensing thereof or that may affect the
validity, use or enforceability thereof. There is no decree, order, judgment,
agreement, stipulation, arbitral award or other provision entered into in
connection with any litigation or proceeding that obligates Borrower to grant
licenses or ownership interest in any future Intellectual Property related to
the operation or conduct of the business of Borrower or Borrower Products.
Borrower has not received any written notice or claim, or, to the knowledge of
Borrower, oral notice or claim, challenging or questioning Borrower’s ownership
in any Intellectual Property (or written notice of any claim challenging or
questioning the ownership in any licensed Intellectual Property of the owner
thereof) or suggesting that any third party has any claim of legal or beneficial
ownership with respect thereto nor, to Borrower’s knowledge, is there a
reasonable basis for any such claim. Neither Borrower’s use of its Intellectual
Property nor the production and sale of Borrower Products materially infringes
the Intellectual Property or other rights of others.

5.12         Financial Accounts.  Schedule 7.12, as may be updated by Borrower
in a written notice provided to Lender after the Closing Date, is a true,
correct and complete list of (a) all banks and other financial institutions at
which Borrower maintains Deposit Accounts and (b) all institutions at which
Borrower maintains an account holding Investment Property, and such exhibit
correctly identifies the name, address and telephone number of each bank or
other institution, the name in which the account is held, a description of the
purpose of the account, and the complete account number therefor.

5.13         Employee Loans.  Borrower has no outstanding loans to any employee,
officer or director of Borrower nor has Borrower guaranteed the payment of any
loan made to an employee, officer or director of Borrower by a third party.

5.14         Capitalization and Subsidiaries.  Borrower’s capitalization as of
the Closing Date is set forth on Schedule 5.14 annexed hereto. Borrower does not
own any stock, partnership interest or other securities of any Person, except
for Permitted Investments. Attached as Schedule 5.14, as may be updated by
Borrower in a written notice provided after the Closing Date, is a true, correct
and complete list of each Subsidiary.

5.15         Dormant Subsidiaries.  Each Dormant Subsidiary (a) is not actively
engaged in any business, (b) has no assets with a book value in excess of
$50,000 or annual revenues in excess of $50,000, and (c) has no third party
indebtedness outstanding (other than minimal corporate expenses incurred in the
ordinary course of business).

SECTION 6.  INSURANCE; INDEMNIFICATION

6.1         Coverage.  Borrower shall cause to be carried and maintained
commercial general liability insurance, on an occurrence form, against risks
customarily insured against in Borrower’s line of business. Such risks shall
include the risks of bodily injury, including death, property damage, personal
injury, advertising injury, and contractual liability per the terms of the
indemnification agreement found in Section 6.3. Borrower must maintain a minimum
of $2,000,000 of commercial general liability insurance for each occurrence.
Borrower has and agrees to maintain a minimum of $2,000,000 of directors and
officers’ insurance for each occurrence and $5,000,000 in the aggregate. So long
as there are any Secured Obligations

 

13



--------------------------------------------------------------------------------

outstanding, Borrower shall also cause to be carried and maintained insurance
upon the Collateral, insuring against all risks of physical loss or damage
howsoever caused, in an amount not less than the full replacement cost of the
Collateral, provided that such insurance may be subject to standard exceptions
and deductibles. Borrower shall also carry and maintain a fidelity insurance
policy in an amount not less than $100,000.

6.2         Certificates.  Borrower shall deliver to Lender certificates of
insurance that evidence Borrower’s compliance with its insurance obligations in
Section 6.1 and the obligations contained in this Section 6.2. Borrower’s
insurance certificate shall state Lender is an additional insured for commercial
general liability, an additional insured and a loss payee for all risk property
damage insurance, subject to the insurer’s approval, a loss payee for fidelity
insurance, and a loss payee for property insurance and additional insured for
liability insurance for any future insurance that Borrower may acquire from such
insurer. Attached to the certificates of insurance will be additional insured
endorsements for liability and lender’s loss payable endorsements for all risk
property damage insurance and fidelity. All certificates of insurance will
provide for a minimum of thirty (30) days advance written notice to Lender of
cancellation (10 days for cancellation due to non-payment of premiums) or any
other change adverse to Lender’s interests. Any failure of Lender to scrutinize
such insurance certificates for compliance is not a waiver of any of Lender’s
rights, all of which are reserved.

6.3         Indemnity.  Borrower agrees to indemnify and hold Lender and its
officers, directors, employees, agents, in-house attorneys, representatives and
shareholders harmless from and against any and all claims, costs, expenses,
damages and liabilities (including such claims, costs, expenses, damages and
liabilities based on liability in tort, including strict liability in tort),
including reasonable attorneys’ fees and disbursements and other costs of
investigation or defense (including those incurred upon any appeal), that may be
instituted or asserted against or incurred by Lender or any such Person as the
result of credit having been extended, suspended or terminated under this
Agreement and the other Loan Documents or the administration of such credit, or
in connection with or arising out of the transactions contemplated hereunder and
thereunder, or any actions or failures to act in connection therewith, or
arising out of the disposition or utilization of the Collateral, excluding in
all cases claims resulting solely from Lender’s gross negligence or willful
misconduct. Borrower agrees to pay, and to save Lender harmless from, any and
all liabilities with respect to, or resulting from any delay in paying, any and
all excise, sales or other similar taxes (excluding taxes imposed on or measured
by the net income of Lender) that may be payable or determined to be payable
with respect to any of the Collateral or this Agreement.

SECTION 7.  COVENANTS OF BORROWER

Borrower agrees as follows:

7.1         Financial Reports.  Borrower shall furnish to Lender the financial
statements and reports listed hereinafter (the “Financial Statements”):

(a)         as soon as practicable (and in any event within 30 days) after the
end of each month, unaudited interim and year-to-date financial statements as of
the end of such month of Parent and its Subsidiaries (prepared on a consolidated
and consolidating basis, if applicable), including balance sheet and related
statements of income accompanied by a report detailing any material
contingencies (including the commencement of any material litigation by or
against Borrower) or any other occurrence that would reasonably be expected to
have a Material Adverse Effect, all certified by Parent’s Chief Executive
Officer or Chief Financial Officer to the effect that they have been prepared in
accordance with GAAP, except (i) for certain non-GAAP accounting practices used
by Borrower consistent with its historical practices and consistently applied;
(ii) for the absence of footnotes, (iii) that they are subject to normal year
end adjustments, and (iv) they do not contain certain non-cash items that are
customarily included in quarterly and annual financial statements;

(b)         as soon as practicable (and in any event within 45 days) after the
end of each calendar quarter, unaudited interim and year-to-date financial
statements as of the end of such calendar quarter of Parent and its Subsidiaries
(prepared on a consolidated and consolidating basis, if applicable), including
balance sheet and related statements of income and cash flows accompanied by a
report detailing any material

 

14



--------------------------------------------------------------------------------

contingencies (including the commencement of any material litigation by or
against Borrower) or any other occurrence that would reasonably be expected to
have a Material Adverse Effect, certified by Parent’s Chief Executive Officer or
Chief Financial Officer to the effect that they have been prepared in accordance
with GAAP, except (i) for the absence of footnotes, (ii) that they are subject
to normal year end adjustments;

(c)         as soon as practicable (and in any event within one hundred fifty
(150) days) after the end of each fiscal year, unqualified (other than the going
concern qualification for the quarter ended June 30, 2012) audited financial
statements as of the end of such year of Parent and its Subsidiaries (prepared
on a consolidated and consolidating basis, if applicable), including balance
sheet and related statements of income and cash flows, and setting forth in
comparative form the corresponding figures for the preceding fiscal year,
certified by a firm of independent certified public accountants selected by
Parent and reasonably acceptable to Lender, accompanied by any management report
from such accountants;

(d)         as soon as practicable (and in any event within 30 days) after the
end of each month, a Compliance Certificate in the form of Exhibit E;

(e)         as soon as practicable (and in any event within 15 days) after the
end of each month, a report showing agings of accounts receivable and accounts
payable of Borrower;

(f)         promptly after the sending or filing thereof, as the case may be,
copies of any proxy statements, financial statements or reports that Parent has
made available to holders of its Preferred Stock and copies of any regular,
periodic and special reports or registration statements that Parent files with
the Securities and Exchange Commission or any governmental authority that may be
substituted therefor, or any national securities exchange;

(g)         at the same time and in the same manner as it gives to its
directors, copies of all notices, minutes, consents and other materials that
Parent provides to its directors in connection with meetings of the Board of
Directors, and within 30 days after each such meeting, minutes of such meeting;
and

(h)         financial and business projections promptly following their approval
by Borrower’s Board of Directors, as well as budgets, operating plans and other
financial information reasonably requested by Lender.

Borrower shall not make any change in its (a) accounting policies or reporting
practices, except as required by GAAP or (b) fiscal years or fiscal quarters.
The fiscal year of Borrower shall end on December 31.

The executed Compliance Certificate may be sent via facsimile to Lender at
(650) 473-9194 or via e-mail to tfissori @herculestech.com. All Financial
Statements required to be delivered pursuant to clauses (a), (b) and (c) shall
be sent via e-mail to financialstatements@herculestech.com with a copy to
tfissori@herculestech.com provided, that if e-mail is not available or sending
such Financial Statements via e-mail is not possible, they shall be sent via
facsimile to Lender at: (866) 468-8916, attention Chief Credit Officer.

7.2         Access to Books and Records; Management Rights.  Borrower shall
permit any representative that Lender authorizes, including its attorneys and
accountants, to inspect the Collateral and examine and make copies and abstracts
of the books of account and records of Borrower at reasonable times and upon
reasonable notice during normal business hours. In addition, any such
representative shall have the right to meet with management and officers of
Borrower to discuss such books of account and records. In addition, Lender shall
be entitled at reasonable times and intervals to consult with and advise the
management and officers of Borrower concerning significant business issues
affecting Borrower. Such consultations shall not unreasonably interfere with
Borrower’s business operations. The parties intend that the rights granted
Lender shall constitute “management rights” within the meaning of 29 C.F.R
Section 2510.3-101(d)(3)(ii), but that any advice, recommendations or
participation by Lender with respect to any business issues shall not be deemed
to give Lender, nor be deemed an exercise by Lender of, control over Borrower’s
management or policies.

 

15



--------------------------------------------------------------------------------

7.3         Further Assurances;  Defend Collateral.  Borrower shall from time to
time execute, deliver and file, alone or with Lender, any financing statements,
security agreements, collateral assignments, notices, control agreements, or
other documents to perfect or give the highest priority to Lender’s Lien on the
Collateral. Borrower hereby authorizes Lender to file any financing statements,
continuation statements or amendments thereto that indicate the Collateral as
all assets of Borrower or words of similar effect, regardless of whether any
particular asset comprised in the Collateral falls within the scope of Article 9
of the UCC of such jurisdiction, or as being of an equal or lesser scope or with
greater detail. Borrower shall from time to time procure any instruments or
documents as may be requested by Lender, and take all further action that may be
necessary or desirable, or that Lender may reasonably request, to perfect and
protect the Liens granted hereby and thereby. Borrower shall protect and defend
Borrower’s title to the Collateral and Lender’s Lien thereon against all Persons
claiming any interest adverse to Borrower or Lender other than Permitted Liens.

7.4         Indebtedness.  Borrower shall not create, incur, assume, guarantee
or be or remain liable with respect to any Indebtedness, or permit any
Subsidiary so to do, other than Permitted Indebtedness, or prepay any
Indebtedness or take any actions which impose on Borrower an obligation to
prepay any Indebtedness, except for the conversion of Indebtedness into equity
securities and the payment of cash in lieu of fractional shares in connection
with such conversion.

7.5         Collateral.  Borrower shall at all times keep the Collateral, and
all other property and assets used in Borrower’s business or in which Borrower
now or hereafter holds any interest free and clear from any legal process or
Liens whatsoever (except for Permitted Liens), and shall give Lender prompt
written notice of any legal process affecting the Collateral, such other
property and assets, or any Liens thereon. Borrower shall cause its Subsidiaries
to protect and defend such Subsidiary’s title to its assets from and against all
Persons claiming any interest adverse to such Subsidiary, and Borrower shall
cause its Subsidiaries at all times to keep such Subsidiary’s property and
assets free and clear from any legal process or Liens whatsoever (except for
Permitted Liens), and shall give Lender prompt written notice of any legal
process affecting such Subsidiary’s assets. Borrower shall not agree with any
Person other than Lender not to encumber its property.

7.6         Investments.  Borrower shall not directly or indirectly acquire or
own, or make any Investment in or to any Person, or permit any of its
Subsidiaries so to do, other than Permitted Investments.

7.7         Distributions.  Borrower shall not, and shall not allow any
Subsidiary to, (a) repurchase or redeem any class of stock or other equity
interest other than pursuant to employee, director or consultant repurchase
plans or other similar agreements, provided, however, in each case the
repurchase or redemption price does not exceed the original consideration paid
for such stock or equity interest, or (b) declare or pay any cash dividend or
make a cash distribution on any class of stock or other equity interest, except
that a Subsidiary may pay dividends or make distributions to Borrower, or
(c) lend money to any employees, officers or directors or guarantee the payment
of any such loans granted by a third party in excess of $100,000 in the
aggregate or (d) waive, release or forgive any indebtedness owed by any
employees, officers or directors in excess of $100,000 in the aggregate.

7.8         Transfers.  Except for Permitted Transfers, Borrower shall not
voluntarily or involuntarily transfer, sell, lease, license, lend or in any
other manner convey any equitable, beneficial or legal interest in any material
portion of their assets.

7.9         Mergers or Acquisitions.  Except for Permitted Acquisitions,
Borrower shall not merge or consolidate, or permit any of its Subsidiaries to
merge or consolidate, with or into any other business organization (other than
mergers or consolidations of (a) a Subsidiary into Borrower and (b) a Foreign
Subsidiary into another Foreign Subsidiary), or acquire, or permit any of its
Subsidiaries to acquire, all or substantially all of the capital stock or
property of another Person. For the abundance of caution, Parent shall always
remain the surviving entity.

7.10         Taxes.  Borrower and its Subsidiaries shall pay when due all taxes,
fees or other charges of any nature whatsoever (together with any related
interest or penalties) now or hereafter imposed or assessed against Borrower,
Lender or the Collateral or upon Borrower’s ownership, possession, use,
operation or disposition thereof or upon Borrower’s rents, receipts or earnings
arising therefrom. Borrower shall file on or

 

16



--------------------------------------------------------------------------------

before the due date therefor all personal property tax returns in respect of the
Collateral. Notwithstanding the foregoing, Borrower may contest, in good faith
and by appropriate proceedings, taxes for which Borrower maintains adequate
reserves therefor in accordance with GAAP.

7.11         Corporate Changes.  Neither Borrower nor any Subsidiary shall
change its corporate name, legal form or jurisdiction of formation without
twenty (20) days’ prior written notice to Lender. Neither Borrower nor any
Subsidiary shall suffer a Change in Control, except for Dormant Subsidiaries or
any Foreign Subsidiary which does not materially contribute to the business of
Parent and its Subsidiaries. Neither Borrower nor any Domestic Subsidiary shall
relocate its chief executive office or its principal place of business unless:
(i) it has provided prior written notice to Lender; and (ii) such relocation
shall be within the continental United States. Neither Borrower nor any Domestic
Subsidiary shall relocate any item of Collateral (other than (x) sales of
Inventory in the ordinary course of business, (y) relocations of Equipment
having an aggregate value of up to $150,000 in any fiscal year, and
(z) relocations of Collateral from a location described on Exhibit C to another
location described on Exhibit C) unless (i) it has provided prompt written
notice to Lender, (ii) such relocation is within the continental United States
and, (iii) if such relocation is to a third party bailee, it has delivered a
bailee agreement in form and substance reasonably acceptable to Lender.

7.12         Deposit Accounts.  Borrower nor any Subsidiary shall maintain any
Deposit Accounts, or accounts holding Investment Property, except with respect
to which Lender has an Account Control Agreement. Notwithstanding anything
herein to the contrary, Borrower shall have thirty (30) days after the Closing
Date to either deliver an Account Control Agreement covering each Deposit
Account or account with Investment Property listed on Schedule 7.12 or close
such accounts. Until all of the Account Control Agreements over the Deposit
Accounts and accounts with Investment Property in Schedule 7.12 are delivered,
Borrower (i) shall not keep Cash or Cash Equivalents or Investment Property in
such accounts in excess of the amounts set forth on Schedule 7.12, or (ii) shall
not transfer any Advances into a Deposit Account or account not subject to an
Account Control Agreement. Notwithstanding anything herein to the contrary,
Borrower shall be permitted to make investments pursuant to clause (xi) of the
defined term “Permitted Investments” subject to the conditions set forth in such
clause.

7.13         Subsidiaries.  Borrower shall notify Lender of each Subsidiary
formed subsequent to the Closing Date and, within 15 days of formation, shall
cause any such Subsidiary organized under the laws of any State within the
United States to execute and deliver to Lender a Joinder Agreement other than a
Dormant Subsidiary.

7.14         Financial Covenants.

(a)         Minimum Revenue.  Parent and its Subsidiaries on a consolidated
group basis shall maintain at all times Revenue of at least 85% of the monthly
projections for Revenue that have been approved by Parent’s Board of Directors
as Lender projections for the corresponding period and attached to Schedule 7.14
hereto (as such projections and Schedule 7.14 may be updated from time to time
by Borrower and acceptable to Lender), measured on the last day of each month on
a trailing six-month basis. For the fiscal years subsequent to the fiscal year
ended December 31, 2013, Parent shall deliver to Lender updated monthly
projections approved by Parent’s Board of Directors as Lender projections for
applicable fiscal year not less than 30 days prior to the end of Parent’s prior
fiscal year and, in connection therewith, shall update Schedule 7.14 to the
extent acceptable by Lender.

(b)         Minimum EBITDA.  Parent and its Subsidiaries on a consolidated group
basis shall maintain at all times EBITDA of not less than $1,500,000 below the
projections for EBITDA that have been approved by Parent’s Board of Directors as
Lender projections for the corresponding period and attached to Schedule 7.14
hereto (as such projections and Schedule 7.14 may be updated from time to time
by Borrower and acceptable to Lender), measured on the last day of each month on
a trailing six-month basis. For the fiscal years subsequent to the fiscal year
ended December 31, 2013, Parent shall deliver to Lender updated monthly
projections approved by Parent’s Board of Directors as lender projections for
the next fiscal year not less than 30 days prior to the end of Parent’s prior
fiscal year and, in connection therewith, shall update Schedule 7.14 to the
extent acceptable by Lender.

 

17



--------------------------------------------------------------------------------

(c)         Current Ratio. Borrower shall maintain at all times a minimum
Current Ratio equal to or greater than 1.00:1.00, tested on a quarterly basis.

7.15         Post-Closing.  Borrower shall execute and deliver the documents and
complete the tasks set forth on Schedule 7.15, in each case within the time
limits specified on such schedule.

SECTION 8.  INTENTIONALLY OMITTED.

SECTION 9.  EVENTS OF DEFAULT

The occurrence of any one or more of the following events shall be an Event of
Default:

9.1        Payments.  Borrower fails to pay any (i) principal or interest when
due under this Agreement, the Notes or any of the other Loan Documents on the
due date, unless an ACH Failure shall have occurred, (ii) principal or interest
within two (2) business days of receipt of Lender’s notice that such amounts are
due, in the event an ACH Failure shall have occurred with respect to any
payments of principal or interest previously due, or (iii) pay any other amounts
due under this Agreement on the due date; or

9.2         Covenants.  Borrower breaches or defaults in the performance of any
covenant or Secured Obligation under this Agreement, the Term Notes, or any of
the other Loan Documents, and (a) with respect to a default under any covenant
under this Agreement (other than under Sections 6, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9,
7.14 or 7.15) such default continues for more than ten (10) business days after
the earlier of the date on which (i) Lender has given notice of such default to
Borrower and (ii) Borrower has actual knowledge of such default or (b) with
respect to a default under any of Sections 6, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9, 7.14
or 7.15, the occurrence of such default; or

9.3         Material Adverse Effect.  A circumstance has occurred that would
reasonably be expected to have a Material Adverse Effect; or

9.4         Other Loan Documents.  The occurrence of any default under any Loan
Document or any other agreement between Borrower and Lender and such default
continues for more than ten (10) days after the earlier of (a) Lender has given
notice of such default to Borrower, or (b) Borrower has actual knowledge of such
default; or

9.5         Representations.  Any representation or warranty made by Borrower in
any Loan Document shall have been false or misleading in any material respect;
or

9.6         Insolvency.  Borrower (A) (i) shall make an assignment for the
benefit of creditors; or (ii) shall be unable to pay its debts as they become
due, or be unable to pay or perform under the Loan Documents, or shall become
insolvent; or (iii) shall file a voluntary petition in bankruptcy; or (iv) shall
file any petition, answer, or document seeking for itself any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future statute, law or regulation pertinent to such
circumstances; or (v) shall seek or consent to or acquiesce in the appointment
of any trustee, receiver, or liquidator of Borrower or of all or any substantial
part (i.e., 33-1/3% or more) of the assets or property of Borrower; or
(vi) shall cease operations of its business as its business has normally been
conducted, or terminate substantially all of its employees; or (vii) Borrower or
its directors or majority shareholders shall take any action initiating any of
the foregoing actions described in clauses (i) through (vi); or (B) either
(i) thirty (30) days shall have expired after the commencement of an involuntary
action against Borrower seeking reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any present or
future statute, law or regulation, without such action being dismissed or all
orders or proceedings thereunder affecting the operations or the business of
Borrower being stayed; or (ii) a stay of any such order or proceedings shall
thereafter be set aside and the action setting it aside shall not be timely
appealed; or (iii) Borrower shall file any answer admitting or not contesting
the material allegations of a petition filed against Borrower in any such
proceedings; or (iv) the court in which such proceedings are pending shall enter
a decree or order granting the relief sought in any such proceedings; or
(v) thirty (30) days

 

18



--------------------------------------------------------------------------------

shall have expired after the appointment, without the consent or acquiescence of
Borrower, of any trustee, receiver or liquidator of Borrower or of all or any
substantial part of the properties of Borrower without such appointment being
vacated; or

9.7         Attachments; Judgments.  Any portion of Borrower’s assets is
attached or seized, or a levy is filed against any such assets, or a judgment or
judgments is/are entered for the payment of money, individually or in the
aggregate, of at least $100,000 which is not insured, or Borrower is enjoined or
in any way prevented by court order from conducting any part of its business; or

9.8         Other Obligations.  The occurrence of any default under any
agreement and all applicable cure or grace periods, if any, have expired or
obligation of Borrower involving any Indebtedness in excess of $250,000, or the
occurrence of any default under any agreement or obligation of Borrower that
could reasonably be expected to have a Material Adverse Effect.

SECTION 10.   REMEDIES

10.1         General.  Upon and during the continuance of any one or more Events
of Default, (i) Lender may, at its option, accelerate and demand payment of all
or any part of the Secured Obligations together with a Prepayment Charge and
declare them to be immediately due and payable (provided, that upon the
occurrence of an Event of Default of the type described in Section 9.6, the
Notes and all of the Secured Obligations shall automatically be accelerated and
made due and payable, in each case without any further notice or act), and
(ii) Lender may notify any of Borrower’s account debtors to make payment
directly to Lender, compromise the amount of any such account on Borrower’s
behalf and endorse Lender’s name without recourse on any such payment for
deposit directly to Lender’s account. Lender may exercise all rights and
remedies with respect to the Collateral under the Loan Documents or otherwise
available to it under the UCC and other applicable law, including the right to
release, hold, sell, lease, liquidate, collect, realize upon, or otherwise
dispose of all or any part of the Collateral and the right to occupy, utilize,
process and commingle the Collateral. All Lender’s rights and remedies shall be
cumulative and not exclusive.

10.2         Collection; Foreclosure.  Upon the occurrence and during the
continuance of any Event of Default, Lender may, at any time or from time to
time, apply, collect, liquidate, sell in one or more sales, lease or otherwise
dispose of, any or all of the Collateral, in its then condition or following any
commercially reasonable preparation or processing, in such order as Lender may
elect. Any such sale may be made either at public or private sale at its place
of business or elsewhere. Borrower agrees that any such public or private sale
may occur upon ten (10) calendar days’ prior written notice to Borrower. Lender
may require Borrower to assemble the Collateral and make it available to Lender
at a place designated by Lender that is reasonably convenient to Lender and
Borrower. The proceeds of any sale, disposition or other realization upon all or
any part of the Collateral shall be applied by Lender in the following order of
priorities:

First, to Lender in an amount sufficient to pay in full Lender’s costs and
reasonable professionals’ and advisors’ fees and expenses as described in
Section 11.11;

Second, to Lender in an amount equal to the then unpaid amount of the Secured
Obligations (including principal, interest, and the Default Rate interest), in
such order and priority as Lender may choose in its sole discretion; and

Finally, after the full, final, and indefeasible payment in Cash of all of the
Secured Obligations, to any creditor holding a junior Lien on the Collateral, or
to Borrower or its representatives or as a court of competent jurisdiction may
direct.

Lender shall be deemed to have acted reasonably in the custody, preservation and
disposition of any of the Collateral if it complies with the obligations of a
secured party under the UCC.

10.3         No Waiver.  Lender shall be under no obligation to marshal any of
the Collateral for the benefit of Borrower or any other Person, and Borrower
expressly waives all rights, if any, to require Lender to marshal any
Collateral.

 

19



--------------------------------------------------------------------------------

10.4         Cumulative Remedies.  The rights, powers and remedies of Lender
hereunder shall be in addition to all rights, powers and remedies given by
statute or rule of law and are cumulative. The exercise of any one or more of
the rights, powers and remedies provided herein shall not be construed as a
waiver of or election of remedies with respect to any other rights, powers and
remedies of Lender.

SECTION 11.  MISCELLANEOUS

11.1         Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under such law, such provision shall be ineffective only to the extent
and duration of such prohibition or invalidity, without invalidating the
remainder of such provision or the remaining provisions of this Agreement.

11.2         Notice.  Except as otherwise provided herein, any notice, demand,
request, consent, approval, declaration, service of process or other
communication (including the delivery of Financial Statements) that is required,
contemplated, or permitted under the Loan Documents or with respect to the
subject matter hereof shall be in writing, and shall be deemed to have been
validly served, given, delivered, and received upon the earlier of: (i) the day
of transmission by facsimile or hand delivery or delivery by an overnight
express service or overnight mail delivery service; or (ii) the third calendar
day after deposit in the United States mails, with proper first class postage
prepaid, in each case addressed to the party to be notified as follows:

(a)         If to Lender:

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.

Legal Department

Attention:  Chief Legal Officer and Todd Fissori

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

Facsimile:  650-473-9194

Telephone:  650-289-3060

(b)         If to Borrower:

IDENTIVE GROUP, INC.

Attention:  David Wear, Chief Financial Officer

1900-B Carnegie Avenue

Santa Ana, CA 92705

Facsimile:  949-250-7372

Telephone:  949-250-8888

With a courtesy copy to:

Greenberg Traurig, LLP

One International Place

Boston, MA 02110

Attention:  Barbara A. Jones, Esq.

Facsimile:  617.897.0954

Telephone:  617.310.6064

or to such other address as each party may designate for itself by like notice.
The failure to provide the courtesy copy shall not effect the enforceability of
such notice.

11.3         Entire Agreement; Amendments.  This Agreement, the Term Notes, and
the other Loan Documents constitute the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and thereof, and
supersede and replace in their entirety any prior proposals, term sheets,
letters,

 

20



--------------------------------------------------------------------------------

negotiations or other documents or agreements, whether written or oral, with
respect to the subject matter hereof or thereof (including Lender’s revised
proposal letter dated August 30, 2012). None of the terms of this Agreement, the
Term Notes or any of the other Loan Documents may be amended except by an
instrument executed by each of the parties hereto.

11.4         No Strict Construction.  The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

11.5         No Waiver.  The powers conferred upon Lender by this Agreement are
solely to protect its rights hereunder and under the other Loan Documents and
its interest in the Collateral and shall not impose any duty upon Lender to
exercise any such powers. No omission or delay by Lender at any time to enforce
any right or remedy reserved to it, or to require performance of any of the
terms, covenants or provisions hereof by Borrower at any time designated, shall
be a waiver of any such right or remedy to which Lender is entitled, nor shall
it in any way affect the right of Lender to enforce such provisions thereafter.

11.6         Survival.  All agreements, representations and warranties contained
in this Agreement, the Term Notes and the other Loan Documents or in any
document delivered pursuant hereto or thereto shall be for the benefit of Lender
and shall survive the execution and delivery of this Agreement and the
expiration or other termination of this Agreement.

11.7         Successors and Assigns.  The provisions of this Agreement and the
other Loan Documents shall inure to the benefit of and be binding on Borrower
and its permitted assigns (if any). Borrower shall not assign its obligations
under this Agreement, the Term Notes or any of the other Loan Documents without
Lender’s express prior written consent, and any such attempted assignment shall
be void and of no effect. Lender may assign, transfer, or endorse its rights
hereunder and under the other Loan Documents without prior notice to Borrower,
and all of such rights shall inure to the benefit of Lender’s successors and
assigns. . Notwithstanding anything herein to the contrary, Lender agrees that
it will not sell or assign any interest hereunder and under the Term Note(s) and
other Loan Documents to a direct competitor of Parent and its Subsidiaries,
unless a default or an Event of Default has occurred and is continuing.

11.8         Governing Law.  This Agreement, the Term Notes and the other Loan
Documents have been negotiated and delivered to Lender in the State of
California, and shall have been accepted by Lender in the State of California.
Payment to Lender by Borrower of the Secured Obligations is due in the State of
California. This Agreement, the Term Notes and the other Loan Documents shall be
governed by, and construed and enforced in accordance with, the laws of the
State of California, excluding conflict of laws principles that would cause the
application of laws of any other jurisdiction.

11.9         Consent to Jurisdiction and Venue.  All judicial proceedings (to
the extent that the reference requirement of Section 11.10 is not applicable)
arising in or under or related to this Agreement, the Term Notes or any of the
other Loan Documents may be brought in any state or federal court located in the
State of California. By execution and delivery of this Agreement, each party
hereto generally and unconditionally: (a) consents to nonexclusive personal
jurisdiction in Santa Clara County, State of California; (b) waives any
objection as to jurisdiction or venue in Santa Clara County, State of
California; (c) agrees not to assert any defense based on lack of jurisdiction
or venue in the aforesaid courts; and (d) irrevocably agrees to be bound by any
judgment rendered thereby in connection with this Agreement, the Term Notes or
the other Loan Documents. Service of process on any party hereto in any action
arising out of or relating to this Agreement shall be effective if given in
accordance with the requirements for notice set forth in Section 11.2, and shall
be deemed effective and received as set forth in Section 11.2. Nothing herein
shall affect the right to serve process in any other manner permitted by law or
shall limit the right of either party to bring proceedings in the courts of any
other jurisdiction.

 

21



--------------------------------------------------------------------------------

11.10         Mutual Waiver of Jury Trial / Judicial Reference.

(a)         Because disputes arising in connection with complex financial
transactions are most quickly and economically resolved by an experienced and
expert person and the parties wish applicable state and federal laws to apply
(rather than arbitration rules), the parties desire that their disputes be
resolved by a judge applying such applicable laws. EACH OF BORROWER AND LENDER
SPECIFICALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY OF ANY CAUSE OF
ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR ANY OTHER CLAIM
(COLLECTIVELY, “CLAIMS”) ASSERTED BY BORROWER AGAINST LENDER OR ITS ASSIGNEE OR
BY LENDER OR ITS ASSIGNEE AGAINST BORROWER. This waiver extends to all such
Claims, including Claims that involve Persons other than Borrower and Lender;
Claims that arise out of or are in any way connected to the relationship between
Borrower and Lender; and any Claims for damages, breach of contract, tort,
specific performance, or any equitable or legal relief of any kind, arising out
of this Agreement, any other Loan Document.

(b)         If the waiver of jury trial set forth in Section 11.10(a) is
ineffective or unenforceable, the parties agree that all Claims shall be
resolved by reference to a private judge sitting without a jury, pursuant to
Code of Civil Procedure Section 638, before a mutually acceptable referee or, if
the parties cannot agree, a referee selected by the Presiding Judge of the Santa
Clara County, California. Such proceeding shall be conducted in Santa Clara
County, California, with California rules of evidence and discovery applicable
to such proceeding.

(c)         In the event Claims are to be resolved by judicial reference, either
party may seek from a court identified in Section 11.9, any prejudgment order,
writ or other relief and have such prejudgment order, writ or other relief
enforced to the fullest extent permitted by law notwithstanding that all Claims
are otherwise subject to resolution by judicial reference.

11.11     Professional Fees.  Borrower promises to pay Lender’s fees and
expenses necessary to finalize the loan documentation, including but not limited
to reasonable attorneys fees, UCC searches, filing costs, and other
miscellaneous expenses. In addition, Borrower promises to pay any and all
reasonable attorneys’ and other professionals’ fees and expenses (including fees
and expenses of in house counsel) incurred by Lender after the Closing Date in
connection with or related to: (a) the Loan; (b) the administration, collection,
or enforcement of the Loan; (c) the amendment or modification of the Loan
Documents; (d) any waiver, consent, release, or termination under the Loan
Documents; (e) the protection, preservation, sale, lease, liquidation, or
disposition of Collateral or the exercise of remedies with respect to the
Collateral; (f) any legal, litigation, administrative, arbitration, or out of
court proceeding in connection with or related to Borrower or the Collateral,
and any appeal or review thereof; and (g) any bankruptcy, restructuring,
reorganization, assignment for the benefit of creditors, workout, foreclosure,
or other action related to Borrower, the Collateral, the Loan Documents,
including representing Lender in any adversary proceeding or contested matter
commenced or continued by or on behalf of Borrower’s estate, and any appeal or
review thereof.

11.12     Confidentiality.  Lender acknowledges that certain items of Collateral
and information provided to Lender by Borrower are confidential and proprietary
information of Borrower, if and to the extent such information either (x) is
marked as confidential by Borrower at the time of disclosure, or (y) should
reasonably be understood to be confidential (the “Confidential Information”).
Accordingly, Lender agrees that any Confidential Information it may obtain in
the course of acquiring, administering, or perfecting Lender’s security interest
in the Collateral shall not be disclosed to any other person or entity in any
manner whatsoever, in whole or in part, without the prior written consent of
Borrower, except that Lender may disclose any such information: (a) to its own
directors, officers, employees, accountants, counsel and other professional
advisors and to its affiliates if Lender in its sole discretion determines that
any such party should have access to such information in connection with such
party’s responsibilities in connection with the Loan or this Agreement and,
provided that such recipient of such Confidential Information either (i) agrees
to be bound by the confidentiality provisions of this paragraph or (ii) is
otherwise subject to confidentiality restrictions that reasonably protect
against the disclosure of Confidential Information; (b) if such information is
generally available to the public; (c) if required or appropriate in any report,
statement or testimony submitted to any governmental authority having or
claiming to have jurisdiction over Lender; (d) if required or appropriate in
response to any summons or subpoena or in connection with any litigation, to the
extent

 

22



--------------------------------------------------------------------------------

permitted or deemed advisable by Lender’s counsel; (e) to comply with any legal
requirement or law applicable to Lender; (f) to the extent reasonably necessary
in connection with the exercise of any right or remedy under any Loan Document,
including Lender’s sale, lease, or other disposition of Collateral after
default; (g) to any participant or assignee of Lender or any prospective
participant or assignee; provided, that such participant or assignee or
prospective participant or assignee agrees in writing to be bound by this
Section prior to disclosure; or (h) otherwise with the prior consent of
Borrower; provided, that any disclosure made in violation of this Agreement
shall not affect the obligations of Borrower or any of its affiliates or any
guarantor under this Agreement or the other Loan Documents.

11.13     Assignment of Rights.  Borrower acknowledges and understands that
Lender may sell and assign all or part of its interest hereunder and under the
Term Note(s) and Loan Documents to any person or entity permitted in accordance
with Section 11.7 hereof (an “Assignee”). After such assignment the term
“Lender” as used in the Loan Documents shall mean and include such Assignee, and
such Assignee shall be vested with all rights, powers and remedies of Lender
hereunder with respect to the interest so assigned; but with respect to any such
interest not so transferred, Lender shall retain all rights, powers and remedies
hereby given. No such assignment by Lender shall relieve Borrower of any of its
obligations hereunder. Lender agrees that in the event of any transfer by it of
the Term Note(s), it will endorse thereon a notation as to the portion of the
principal of the Term Note(s), which shall have been paid at the time of such
transfer and as to the date to which interest shall have been last paid thereon.

11.14     Revival of Secured Obligations.  This Agreement and the Loan Documents
shall remain in full force and effect and continue to be effective if any
petition is filed by or against Borrower for liquidation or reorganization, if
Borrower becomes insolvent or makes an assignment for the benefit of creditors,
if a receiver or trustee is appointed for all or any significant part of
Borrower’s assets, or if any payment or transfer of Collateral is recovered from
Lender. The Loan Documents and the Secured Obligations and Collateral security
shall continue to be effective, or shall be revived or reinstated, as the case
may be, if at any time payment and performance of the Secured Obligations or any
transfer of Collateral to Lender, or any part thereof is rescinded, avoided or
avoidable, reduced in amount, or must otherwise be restored or returned by, or
is recovered from, Lender or by any obligee of the Secured Obligations, whether
as a “voidable preference,” “fraudulent conveyance,” or otherwise, all as though
such payment, performance, or transfer of Collateral had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, avoided,
avoidable, restored, returned, or recovered, the Loan Documents and the Secured
Obligations shall be deemed, without any further action or documentation, to
have been revived and reinstated except to the extent of the full, final, and
indefeasible payment to Lender in Cash.

11.15     Counterparts.  This Agreement and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.

11.16     No Third Party Beneficiaries.  No provisions of the Loan Documents are
intended, nor will be interpreted, to provide or create any third-party
beneficiary rights or any other rights of any kind in any person other than
Lender and Borrower unless specifically provided otherwise herein, and, except
as otherwise so provided, all provisions of the Loan Documents will be personal
and solely between the Lender and Borrower.

11.17     Publicity.  Upon Parent’s prior written consent which shall not be
unreasonably withheld or delayed, Lender may use Borrower’s name and logo, and
include a brief description of the relationship between Borrower and Lender, in
Lender’s marketing materials.

(SIGNATURES TO FOLLOW)

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Lender have duly executed and delivered this
Loan and Security Agreement as of the day and year first above written.

 

BORROWER:  

IDENTIVE GROUP, INC.

  Signature:  

    /s/ David Wear

  Print Name:  

    David Wear

  Title:  

    CFO

 

Accepted in Palo Alto, California:

 

LENDER:  

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.

  Signature:  

    /s/ K. Nicholas Martitsch

  Print Name:  

    K. Nicholas Martitsch

  Title:  

    Associate General Counsel

 

 

24